DETAILED ACTION
Response to Amendment
	This action is in response to the amendment filed on February 26, 2021.  Claims 1, 4-6, 8, 11-13, 15, and 17-19 have been amended.  Claims 1-20 have been examined and are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Allowable Subject Matter
Claims 1-20 allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
8. (Currently Amended) A computer-implemented method, comprising:
applying, by one or more processors, a model to user interaction data and transaction data associated with a transaction, the user interaction data including inputs and browsing patterns detected by an application or a web browser to perform the transaction, and the model trained on historical user interaction data and historical transaction data associated with previous transactions;
determining, by the one or more processors, an emotional state associated of a user during the transaction based on a result of application of the model the emotional state comprising one of a positive emotional state or a negative emotional state;
 in response to determining the user is in the negative emotional state:
communicate an incentive offer for the transaction and a confirmation request to a computing device to prompt the user to confirm the transaction, and process a response to the confirmation request received from the computing device;
 and in response to determining the user is in the positive emotional state, cause performance of the transaction.

apply a model to user interaction data and transaction data associated with a transaction to determine an emotional state associated with a user during the transaction, the user interaction data including inputs and browsing 
in response to determining the user is in the negative emotional state:
communicate an incentive offer for the transaction and a confirmation request to a computing device to prompt the user to confirm the transaction, and
receive and process a response to the confirmation request from the computing device;
 and in response to determining the user is in the positive emotional state,  cause performance of the transaction.




Gromada et al. US Publication 20180225683 A1 Systems and Methods for Tagging Transactions with Emotions
Gromada discloses systems and methods for tagging transactions with emotions are disclosed. According to one embodiment, in an information processing device comprising at least one computer processor, a method for associating an emotion with a transaction may include: (1) receiving, at a computer application executed by the computer processor, transaction information for a transaction conducted by a user; (2) presenting at least a portion of the transaction on a display of the information processing device and a plurality of icons, each icon representing an emotion, to associate the transaction with; (3) receiving a selection of one of the plurality of icons; and (4) associating the transaction with the emotion associated with the selected icon. 

The present invention discloses various embodiments are generally directed to method and devices to receive biometric data and transaction data relating to a transaction, apply a model to the biometric data and the transaction data to determine an emotional state of the user during the transaction, and determine an action associated for the transaction based on the emotional state of the user during the performance of the transaction. Embodiments further include causing performance of the action.  

Claim 1 is allowed because the best prior art of record of Gromada fails to teach or suggest or otherwise make obvious, all the limitations comprising:
apply a model to user interaction data and transaction data associated with a transaction, the user interaction data including inputs and browsing patterns detected by an application or a web browser to perform the transaction, and the model trained on historical user interaction data and historical transaction data associated with previous transactions;
determine an emotional state associated of a user during the transaction based on a result of the model applied to the user interaction data and the transaction data, the emotional state comprising one of a positive emotional state or a negative emotional state;
Independents claims 8 and 15 allowed based on a similar rationale.  Dependent claims 2-7, 9-14, and 16-20 are allowable based on the same rationale as the claims they depend.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn. 

Claims 1-20 rejected on the ground of nonstatutory double patenting have been withdrawn.  

The Examiner notes the applicant's invention is directed to patent eligible subject matter under 35 U.S.C. 101. The additional limitations when considered as an ordered combination demonstrates a technologically rooted solution to a network-centric problem and amounts to 'significantly more' than an abstract idea. Additionally, the claims do not recite the performance of some business practice known from the pre-Internet world with the requirement to perform it on the Internet.  Additionally, the applicant’s invention suggest the following advantages:  “Moreover, the systems discussed herein provide advantages over current and prior systems by taken both biometric data and transaction data to more accurately detected when a user is in a good mood, bad mood, is happy about the transaction, is nervous about the transaction, and so forth and use this information to cause performance of an action. For example, the system may detect that a user is in a negative emotional state and nervous about the current transaction. Thus, the system may send a confirmation text message to a mobile device of a user for the user to respond with to continue with the transaction. In another example, the system may determine that the use is in a positive emotional state and is happy about the current transaction. In this example, the system may permit the transaction without requiring a user to confirm the transaction.” (paragraph 0017 of the originally-filed specification) and “In embodiments, the emotional state system 306 may generate a model utilizing both historical biometric data and historical transaction data. In embodiments, the historical biometric data provides one or more biometric measurements of users around the time of transactions. The biometric measurements may include a heart rate, skin temperature, skin moisture level, iris size, body temperature, blood pressure, eye characteristic (movement, blinking, etc.), user interactions (inputs received via a device), voice characteristics (pitch, volume, frequency, etc.), facial characteristics (features, expressions, etc.), and so forth. In embodiments, the historical transaction data may include details of the transaction, such as the cost of the transaction, the good/service of the transaction, the location of the purchase of the good/service. Using biometric data and transaction data as inputs to train the model may increase the accuracy in predicting the emotional state of the user. For example, a high correlation may exist between purchasing an expensive item, such as a television or electronic device, and one or more biometric characteristics, e.g., an increase in blood pressure and skin moisture content may indicate a nervous or high anxiety emotional state and be associated with users buying expensive goods. Alternatively, The emotional state system 306.” (paragraph 0059 of the originally-filed specification).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kumarswamy, Sachin, Operationalizing Emotions Based on Click Stream Data on Digital Media Platforms, 2017
Kumarswamy discloses attempts to capture emotions of users without seeking explicit feedback from the digital media users using mouse clicks and mouse movement. Consequently, the goal of this study is to check if the emotions (happiness and sadness) of users influence the clickstream data while using digital media websites. It was found that there is a significant difference in number of mouse clicks and mouse movements when the person is sad and when the person is happy. The resulting clickstream data was related to the emotional induction

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837.  The examiner can normally be reached on Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571)270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682